Citation Nr: 1621421	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  14-11 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to March 1980.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for a right shoulder disability.  A January 2011 rating decision determined that new and material evidence had not been submitted to reopen the claim; however, the Veteran filed a timely notice of disagreement (NOD) with the October 2008 rating decision in June 2009.  The RO did not issue a statement of the case (SOC) in response to the NOD, and the claim remained pending, even when the January 2011 rating decision was issued.  Accordingly, the Board has recharacterized the issue as an original claim for service connection.

In March 2016, the Veteran was afforded his requested Board videoconference hearing before the undersigned.  A transcript is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his March 2016 Board hearing, the Veteran reported rehabilitation treatment for his right shoulder at the VA Medical Center (VAMC) in Houston, Texas, in January 2016.  The claims file does not contain any VA treatment records.  VA has a duty to obtain these records.  See 38 U.S.C.A. § 5103A (c)(1)(B) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  An October 2015 entry shows that an active problem was vocational rehabilitation.

Additionally, a VA examination and medical opinion were provided in September 2008.  The examiner determined that the Veteran's current right shoulder disability was not service-connected or service-aggravated because it existed prior to entry on active duty.  The Veteran's September 1978 military entrance examination and entry Report of Medical History form; however, document a normal right shoulder.  The VA medical opinion does not contain sufficient detail, because the examiner did not determine whether the Veteran clearly and unmistakably (i.e., highest degree of medical certainty) entered active military service with a pre-existing right shoulder disorder and whether the disability clearly and unmistakably was not aggravated.  38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  Accordingly, clarification is needed.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2015).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records created since December 2015, to include the Veteran's January 2016 rehabilitation records and any vocational rehabilitation folder

If no additional medical records or vocational rehabilitation folder are located, the Veteran should be advised of the same; told of the efforts made to obtain the records, and what further actions will be taken.

2.  After obtaining available records, ask the September 2008 VA examiner to review the claims file and provide an opinion regarding the etiology of the current right shoulder disability.  If the examiner deems it necessary, arrange for an appropriate VA examination.  

The examiner should provide an opinion addressing the following:

a) Did the Veteran clearly and unmistakably (undebatably) enter active military service with a pre-existing right shoulder disability?

i.  If yes, was the pre-existing right shoulder disorder clearly and unmistakably not aggravated beyond the natural progress of the disease by such service?  

ii. If the answer to either of the preceding questions is negative, is it at least as likely as not that the current right shoulder disability is the result (in whole or part) of any event in the Veteran's active military service?

The term "as likely as not" mens that the evidence both for and against a conclusion is so evenly balanced that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should specifically opine whether, if accepted as true, the Veteran's statements and testimony would be sufficient to show a current right shoulder disability is related to an in-service injury, began in service, or was aggravated.

The examiner should also comment on whether there is any medical reason for rejecting the Veteran's reports.  The absence of supporting medical records is not a sufficient reason to reject the Veteran's reports; unless the existence of such records would be medically expected.

All opinions should be supported by clear reasons.  
If it is not possible to provide an opinion without resort to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the needed opinion is beyond the scope of current medical knowledge, or there is missing evidence that would permit the needed opinion to be provided.  The examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  If any benefit sought on appeal remains denied, issue a supplemental SOC.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


